Exhibit 10.1

THIRD AMENDMENT TO LOAN AGREEMENT

THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into and effective as of September 21, 2006 (the “Amendment Closing Date”), by
and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(the “Bank”), FOSSIL PARTNERS, L.P. (the “Borrower”), FOSSIL, INC. (the
“Company”), FOSSIL INTERMEDIATE, INC. (“Fossil Intermediate”), FOSSIL TRUST
(“Fossil Trust”), FOSSIL STORES I, INC. (“Fossil I”), ARROW MERCHANDISING, INC.
(“Arrow Merchandising”) and FOSSIL HOLDINGS, LLC (“Fossil Holdings”) (the
Company, Fossil Intermediate, Fossil Trust, Fossil I, Arrow Merchandising and
Fossil Holdings are sometimes referred to herein individually as a “Guarantor”
and collectively as the “Guarantors”).

RECITALS

WHEREAS, the Bank, the Borrower and the Guarantors are parties to that certain
Loan Agreement, dated as of September 23, 2004 (as amended, modified or
supplemented, from time to time, the “Agreement”); and

WHEREAS, the Bank, the Borrower and the Guarantors desire to amend the Agreement
and the other Loan Documents as herein set forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I
Definitions

1.01         Capitalized terms used in this Amendment are defined in the
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II
Amendments

2.01         Amendment to Section 14(a).  Effective as of the Amendment Closing
Date, Section 14(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“(A)       QUICK RATIO.  MAINTAIN, AT ALL TIMES, A RATIO OF (I) (A) CASH, PLUS
(B) CASH EQUIVALENTS, PLUS (C) ACCOUNT RECEIVABLES, PLUS (D) MARKETABLE
SECURITIES AVAILABLE FOR SALE, PLUS (E) ROYALTY ADVANCE PREPAYMENTS, TO
(II) CURRENT LIABILITIES NET OF ANY PRE-PAYMENTS RELATED TO THOSE CURRENT
LIABILITIES NOT INCLUDED IN SUBSECTION (I) ABOVE OF NOT LESS THAN 0.80 TO 1.00. 
CASH, CASH EQUIVALENTS,


--------------------------------------------------------------------------------





ACCOUNTS RECEIVABLE AND CURRENT LIABILITIES ARE DEFINED ACCORDING TO GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES, WITH THE EXCEPTION THAT CURRENT LIABILITIES WILL
INCLUDE ALL INDEBTEDNESS OF THE BORROWER UNDER THE REVOLVING NOTE AND ALL
DOCUMENTARY OR STAND-BY LETTERS OF CREDIT EXCLUDING STANDBY LETTERS OF CREDIT
RELATING TO ANY INDEBTEDNESS OF BORROWER’S SUBSIDIARIES ALREADY INCLUDED
SUBSECTION (II) ABOVE.”

2.02         Amendment to Section 16.  Effective as of the Amendment Closing
Date, the Borrower’s, and Guarantors’ notice address set forth in Section 16 of
the Agreement is hereby deleted in is entirety and replace with the following:

“if to the Borrower:                                      Fossil Partners, L.P.
2323 North Central Expressway
Richardson, Texas  75082
Attention:  Mike L. Kovar
Fax:  (972) 498-9448

if to Guarantors:                                                      c/o
Fossil, Inc.
2280 N. Greenville Avenue
Richardson, Texas  75082
Attention:  Mike L. Kovar
Fax:  (972) 498-9448”

ARTICLE III
Conditions Precedent

3.01         Conditions to Effectiveness.  The effectiveness of this Amendment
is subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by the Bank:


(A)         THE BANK SHALL HAVE RECEIVED (I) THIS AMENDMENT, DULY EXECUTED BY
THE BORROWER AND EACH GUARANTOR, (II) THE SECOND AMENDED AND RESTATED REVOLVING
LINE OF CREDIT NOTE, DULY EXECUTED BY THE BORROWER, IN FORM AND SUBSTANCE
SATISFACTORY TO THE BANK AND ITS COUNSEL AND (III) THE AMENDED AND RESTATED
STOCK PLEDGE AGREEMENT, DULY EXECUTED BY FOSSIL, INC., IN FORM AND SUBSTANCE
SATISFACTORY TO THE BANK AND ITS COUNSEL (THE “STOCK PLEDGE AGREEMENT”);


(B)         THERE SHALL HAVE BEEN NO MATERIAL ADVERSE CHANGE IN THE BUSINESS OR
FINANCIAL CONDITION OF THE BORROWER OR ANY GUARANTOR;


(C)         THERE SHALL BE NO MATERIAL ADVERSE LITIGATION, EITHER PENDING OR
THREATENED, AGAINST THE BORROWER OR ANY GUARANTOR THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS OR FINANCIAL
CONDITION OF THE BORROWER OR SUCH GUARANTOR;

2


--------------------------------------------------------------------------------





(D)         THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS EACH IS AMENDED HEREBY, SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF, AS IF MADE ON THE
DATE HEREOF;


(E)         NO DEFAULT OR EVENT OF DEFAULT UNDER THE AGREEMENT, AS AMENDED
HEREBY, SHALL HAVE OCCURRED AND BE CONTINUING, UNLESS SUCH DEFAULT OR EVENT OF
DEFAULT HAS BEEN SPECIFICALLY WAIVED IN WRITING BY THE BANK;


(F)          ALL REQUISITE CORPORATE, PARTNERSHIP OR TRUST PROCEEDINGS, AS
APPROPRIATE, SHALL HAVE BEEN TAKEN THE BORROWER AND EACH GUARANTOR TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT, AND SUCH PROCEEDINGS
AND OTHER LEGAL MATTERS INCIDENT THERETO SHALL BE SATISFACTORY TO THE BANK AND
ITS LEGAL COUNSEL; AND


(G)         THE BANK SHALL HAVE RECEIVED FROM THE COMPANY OR THE BORROWER, AS
APPROPRIATE, ALL FEES AND EXPENSES (IF ANY) REQUIRED TO BE PAID TO THE BANK
PURSUANT TO THE AGREEMENT, AS AMENDED HEREBY.

ARTICLE IV
No Waiver

4.01         Nothing contained herein shall be construed as a waiver by the Bank
of any covenant or provision of the Agreement, the other Loan Documents, this
Amendment, or of any other contract or instrument between the Borrower and/or
the Guarantors and the Bank, and the failure of the Bank at any time or times
hereafter to require strict performance by the Borrower and/or any Guarantor of
any provision thereof shall not waive, affect or diminish any right of the Bank
to thereafter demand strict compliance therewith.  The Bank hereby reserves all
rights granted under the Agreement, the other Loan Documents, this Amendment and
any other contract or instrument between the Borrower and/or the Guarantors and
the Bank.

ARTICLE V
Ratifications, Representations and Warranties, Covenants

5.01         General Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  The parties hereto agree that the Agreement
and the other Loan Documents, as amended hereby, shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.

5.02         Ratification of Guaranties.  Each of the Guarantors hereby
acknowledges and consents to all of the terms and conditions of this Amendment
and the Revolving Note and hereby ratifies and confirms the Guaranty Agreement
to which it is a party to or for the benefit of the Bank.  Each of the
Guarantors hereby represents and acknowledges that it has no claims,
counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of its

3


--------------------------------------------------------------------------------




obligations thereunder.  Furthermore, each Guarantor agrees that nothing
contained in this Amendment or the Revolving Note shall adversely affect any
right or remedy of the Bank under the Guaranty Agreement to which such Guarantor
is a party.  Each Guarantor hereby agrees that with respect to the Guaranty
Agreement to which it is a party, all references in such Guaranty Agreement to
the “Guaranteed Obligations” shall include, without limitation, the obligations
of the Borrower to the Bank under the Agreement, as amended hereby.  Finally,
each of the Guarantors hereby represents and acknowledges that the execution and
delivery of this Amendment and the other Loan Documents executed in connection
herewith shall in no way change or modify its obligations as a guarantor,
debtor, pledgor, assignor, obligor and/or grantor under its respective Guaranty
Agreement (except as specifically provided in this Section 5.02) and shall not
constitute a waiver by the Bank of any of the Bank’s rights against such
Guarantor.

5.03         Ratification of Security Interests.  The Company hereby agrees that
the Stock Pledge Agreement is hereby expressly amended such that the definition
of “Secured Obligations” contained therein includes, without limitation, all
indebtedness and other obligations of the Borrower now or hereafter existing
hereunder the Agreement, as amended hereby.  Furthermore, the Company hereby
ratifies and reaffirms its obligations under the Stock Pledge Agreement, as the
same is amended hereby, and represents and acknowledges that the Stock Pledge
Agreement is not subject to any claims, counterclaims, defenses or offsets. 
Finally, the Company hereby represents and acknowledges that the execution and
delivery of this Amendment and the other Loan Documents executed in connection
herewith shall in no way change or modify its obligations as a debtor, pledgor,
assignor, obligor and/or grantor under the Stock Pledge Agreement (except as
specifically provided this Section 5.03) and shall not constitute a waiver by
the Bank of any of the Bank’s rights against the Company.

5.04         Representations and Warranties.  The Borrower and each of the
Guarantors hereby jointly and severally represent and warrant to the Bank that
(a) the execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
duly authorized by all requisite corporate, partnership or trust proceedings, as
appropriate, and will not contravene, or constitute a default under, any
provision of applicable law or regulation or of the Agreement of Limited
Partnership, Articles of Incorporation, By-Laws or Trust Agreement, as
applicable, of the Borrower or any Guarantor, or of any mortgage, indenture,
material contract, material agreement or other material instrument, or any
judgment, order or decree, binding upon the Borrower or any Guarantor; (b) the
officer(s) of the Borrower and each Guarantor executing and delivering this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith are duly elected and are authorized, by resolution of the
board of directors, board of managers or trustees (or other applicable governing
body) of the Borrower and each such Guarantor, to execute on behalf of each such
entity this Amendment and any and all other Loan Documents executed and/or
delivered in connection herewith; (c) the representations and warranties
contained in the Agreement and the other Loan Documents, as amended hereby, are
true and correct on and as of the date hereof and on and as of the date of
execution hereof as though made on and as of each such date; (d) no default or
Event of Default under the Agreement, as amended hereby, has occurred and is
continuing, unless such default or Event of Default has been specifically waived
in writing by the Bank; and (e) the Borrower and the Guarantors are in full
compliance with all

4


--------------------------------------------------------------------------------




covenants and agreements contained in the Agreement and the other Loan
Documents, as amended hereby.

ARTICLE VI
Miscellaneous Provisions

6.01         Survival of Representations and Warranties.  All representations
and warranties made in the Agreement or any other Loan Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents to be executed in connection herewith, and no investigation by the
Bank or any closing shall affect the representations and warranties or the right
of the Bank to rely upon them.

6.02         Reference to Agreement.  Each of the Agreement and the other Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement, as amended hereby, are hereby amended so that any
reference in the Agreement and such other Loan Documents to the Agreement, shall
mean a reference to the Agreement, as amended hereby.

6.03         Expenses of the Bank.  As provided in the Agreement, the Borrower
agrees to pay on demand all reasonable costs and expenses incurred by the Bank
in connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements hereto or thereto, including, without
limitation, the costs and fees of the Bank’s legal counsel, and all costs and
expenses incurred by the Bank in connection with the enforcement or preservation
of any rights under the Agreement or any other Loan Document, in each case as
amended hereby, including, without, limitation, the costs and fees of the Bank’s
legal counsel.

6.04         Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

6.05         Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the Borrower, the Guarantors and the Bank and their
respective successors and assigns.

6.06         Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

6.07         Effect of Waiver.  No consent or waiver, express or implied, by the
Bank to or for any breach of or deviation from any covenant or condition by the
Borrower or any Guarantor shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.

5


--------------------------------------------------------------------------------




6.08         Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

6.09         Applicable Law.  THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

6.10         Final Agreement.  THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER,
THE GUARANTORS AND THE BANK.

6.11         AGREEMENT FOR BINDING ARBITRATION.  The parties agree to be bound
by the terms and provisions of the Bank’s current Arbitration Program which is
incorporated herein by reference and is acknowledged as received by the parties
pursuant to which any and all disputes shall be resolved by mandatory binding
arbitration upon the request of any party.

[Remainder of page intentionally left blank.]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.

 

“BANK”

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSSOCIATION

 

 

 

 

 

 

 

By:

/s/ Susan K. Nugent

 

 

Susan K. Nugent,

 

 

Vice President

 

 

 

 

“BORROWER”

 

 

 

FOSSIL PARTNERS, L.P.

 

 

 

By:

 

Fossil, Inc., its general partner

 

 

 

 

 

 

 

By:

/s/

Randy S. Kercho

 

 

Randy S. Kercho,

 

 

Executive Vice President

 

 

 

 

 

 

 

“GUARANTORS”

 

 

 

FOSSIL, INC.

 

 

 

 

 

By:

/s/ Randy S. Kercho

 

 

Randy S. Kercho,

 

 

Executive Vice President

 

 

 

 

 

 

 

FOSSIL INTERMEDIATE, INC.

 

 

 

 

 

By:

/s/ Mike L. Kovar

 

 

Mike L. Kovar, Treasurer

 


--------------------------------------------------------------------------------




 

FOSSIL TRUST

 

 

 

 

 

By:

/s/ Mike L. Kovar

 

 

Mike L. Kovar, Treasurer

 

 

 

 

 

 

 

FOSSIL STORES I, INC.

 

 

 

 

 

By:

/s/ Mike L. Kovar

 

Mike L. Kovar, Treasurer

 

 

 

 

 

 

 

ARROW MERCHANDISING, INC.

 

 

 

 

 

By:

/s/ Mike L. Kovar

 

Mike L. Kovar, Treasurer

 

 

 

 

 

 

 

FOSSIL HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Mike L. Kovar

 

Mike L. Kovar, Treasurer

 


--------------------------------------------------------------------------------